         Case 1:19-cv-01278-RBW Document 60 Filed 02/05/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                            ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

January 30, 2020, it is hereby

       ORDERED that, until otherwise ordered by the Court, the United States Department of

Justice (the “Department”) shall (1) process, on a monthly basis, at least eight hundred (800)

pages of the typewritten narratives of the FD-302 forms created by the Federal Bureau of

Investigation (the “FBI”) in relation to Special Counsel Mueller’s investigation into Russian

interference in the 2016 United States presidential election (the “FBI FD-302s”); and (2)

produce, on or before March 2, 2020, and thereafter on the first business day of every month, the
           Case 1:19-cv-01278-RBW Document 60 Filed 02/05/20 Page 2 of 2



non-exempt portions of the typewritten narratives of the FBI FD-302s to plaintiffs Jason

Leopold, Buzzfeed, Inc., and Cable News Network. 1 It is further

        ORDERED that, on or before March 9, 2020, and every thirty days thereafter until all of

the typewritten narratives of the FBI FD-302s have been produced, the parties shall submit a

joint status report summarizing the Department’s compliance with this Order, advising the Court

of, inter alia, whether the Department has produced the documents that were previously withheld

from prior productions based on the Department’s solicitation and incorporation of feedback

from other government agencies.

        SO ORDERED this 5th day of February, 2020.


                                                                       REGGIE B. WALTON
                                                                       United States District Judge




1
  The Department may prioritize the processing of the typewritten narratives of the FBI FD-302s referenced in the
report regarding Special Counsel Robert Mueller’s investigation into Russian interference in the 2016 United States
presidential election.

                                                         2
